Citation Nr: 1445168	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-04 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Romain Sewchand, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The appellant had service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 administrative decision of the Baltimore, Maryland, VA Regional Office (RO) that determined that the appellant's other than honorable discharge from service constituted a bar to the payment of VA benefits.  


REMAND

There are currently three different service separation forms, DD Form 214, in the appellant's file.  One, with the notation "MEMBER - 1" in the lower right corner, denotes a period of service from August 18, 1965, to February 17, 1966.  No character of service is indicated and in the "Remarks" section, it is noted that it is not a final discharge.  Another, with the notation "MEMBER-4" in the lower right corner, indicates the same period of service with a SPECIAL ADDITIONAL INFORMATION section included at the bottom.  In that section, it is noted that the type of separation was "Release from Initial Tour of Active Duty for Training" and "HONORABLE."  That form also notes that it is not a final discharge.  The final DD Form 214 of record has the notation "SR / OQR HOMC - 2" in the lower right hand corner.  That document denotes a period of service from August 11, 1965, to August 1, 1969, and indicates that the character of service was "OTHER THAN HONORABLE CONDITIONS."  

In a May 8, 2007, letter, the RO concluded that the appellant's military service for the period from August 11, 1965, to August 1, 1969 did not entitle him to VA benefits.  However, in a subsequent paragraph, that same letter also states that "Our records show you had more than one period of military service.  Eligibility for VA benefits is established based on military service from August 18, 1965 through February 16, 1966."  In the December 2011 statement of the case, the RO concluded that he was not entitled to VA compensation for the period from August 11, 1965, to August 1, 1969, due to receiving an Other Than Honorable Discharge.  

The Board finds that the current record is inadequate to make a determination on the issue before the Board.  Since there are three separate copies of DD Form 214 of record with conflicting information, and conflicting conclusions by the RO, it is necessary to obtain clarifying information pertaining to the character of the appellant's period of service in order to properly ascertain if he is entitled to VA benefits for any portion of his service.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a May 2007 letter intended to find that the period of service from August 1965 to February 1966 was not a bar to VA benefits.

2.  Obtain a transcript of the formal hearing held at the RO in December 2010 and associate it with the record.  

3.  Ensure that the appellant's complete service personnel record is included in the file.  Any outstanding records should be requested and obtained through official channels.  

4.  Attempt to verify, through all relevant official channels, the appellant's periods of service, including the character of that service.  Specifically, it must be ascertained whether the appellant had two distinct periods of service with different character of discharge dispositions, or whether his entire period of active duty is considered one period of service and characterized as other than honorable in total.

5.  After the development requested above has been completed to the extent possible, readjudicate the claim, to include consideration and clarification of whether the May 2007 letter from VA intended to grant the claim in part.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

